Citation Nr: 9909212	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for the 
post operative residuals of bilateral recession of the 
lateral rectus muscle for alternating exotropia, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.  

This appeal arises from rating decisions of May 1996 from the 
Jackson, Mississippi, Regional Office (RO).  In March 1998, 
the Board of Veterans' Appeals (Board) remanded this case to 
the RO for additional evidentiary development.  The case is 
again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's visual acuity and field problems, and 
diplopia complaints are not due to the recession of the 
lateral rectus muscles.

3.  The diastolic blood pressures were predominantly less 
than 100.

4.  The veteran was on continuous medication for control of 
his hypertension.  

5.  Diastolic blood pressure values were all less than 110, 
the systolic blood pressure values were all less than 200, 
and there were no other symptoms related by competent medical 
evidence to hypertension.

6.  The veteran's psychiatric problems are not service 
connected, his vision problems are not related to the service 
connected bilateral recession of the lateral rectus muscles, 
and there is no competent evidence which shows that the 
veteran's complaints of head pain were due to the service 
connected hypertension.

7.  The veteran does not require the regular aid and 
attendance of another person due to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
post operative residuals of a bilateral recession of the 
lateral rectus muscle for alternating exotropia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.20, 4.77, 4.84a, Diagnostic Codes 6061 to 6079, 6090, 
6092 (1998).

2.  The criteria for an increased disability rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996); 
38 C.F.R. §§ 4.7, 4.14, 4.104, Diagnostic Code 7101 (1998).

3.  The criteria for entitlement to special monthly 
compensation based on the need for aid and attendance are not 
met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350(b), (c), 3.352(a), 4.14 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

Residuals of bilateral lateral rectus 
muscle recession

In a rating decision in December 1970, service connection for 
"res [residuals] PO [post operative], bilateral recession of 
lateral rectus muscles for alternating exotropia" was 
granted with a 30 percent disability rating assigned.  The 30 
percent rating has remained in effect since that time.

The measurement of eye muscle function will be undertaken 
only when the history and findings reflect disease or injury 
of the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart which identifies four major 
quadrants, (upward, downward, and two lateral) plus a central 
field (20 ° or less).  Muscle function is considered normal 
(20/40) when diplopia does not exist within 40° in the 
lateral or downward quadrants, or within 30° in the upward 
quadrant.  Impairment of muscle function is to be supported 
in each instance by record of actual appropriate pathology.  
Diplopia which is only occasional or correctable is not 
considered a disability.  38 C.F.R. § 4.77 (1998).  

Evaluations of impairment of visual acuity range from 
noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079 (1998).

Pursuant to Diagnostic Code 6092, diplopia due to impaired 
muscle function is rated under the provisions of Diagnostic 
Code 6090 for diplopia.   
Degree of diplopia 				Equivalent visual acuity 
(a) Central 20° 					 5/200   
(b) 21° to 30°:
(1) Down 					15/200   
(2) Lateral 					20/100   
(3) Up 					  20/70   
(c) 31° to 40°:
(1) Down 					20/200   
(2) Lateral 					  20/70   
(3) Up 					  20/40   
38 C.F.R. § 4.84a, Diagnostic Codes 6090, 6092 (1998)

The veteran is service connected for the residuals of 
bilateral recession of the lateral rectus muscles of the eyes 
for alternating exotropia.  The veteran has indicated that he 
has decreased vision due to the residuals of the rectus 
muscle recession.  The report of an April 1996 VA examination 
notes that the veteran's visual fields were quite restricted 
and his visual acuity was variable.  The examiner indicated 
that any visual field problems were suspect due to the 
veteran's mental status  No organic cause for the visual 
field and acuity problems could be seen, and his visual field 
and acuity problems were probably due to mental status.  The 
report of an April 1998 VA examination indicates that the 
veteran's reduction in visual acuity was not compatible with 
organic visual loss and there was no reason for the veteran 
to complain of decreased vision from the bilateral rectus 
muscle recession.  The veteran's assertion that his loss of 
vision was due to the muscle recession is not probative since 
as a lay person, he is not competent to offer an opinion as 
to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence is 
required and the medical evidence in the record does not 
support the veteran's assertion.  Rather, the medical 
evidence indicates that the veteran's visual acuity and field 
problems were not due to the recession of the lateral rectus 
muscles but rather likely due to psychiatric causes.  Since 
service connection for the veteran's psychiatric problems has 
been specifically denied, the visual acuity and visual field 
problems that the veteran complains of may not be considered 
in assessing the impairment due to the service connected 
disability.  38 C.F.R. § 4.14 (1998).

The record indicates that the veteran underwent bilateral 
recession of the lateral rectus muscles for alternating 
exotropia in service.  Exotropia is a deviation of the visual 
axis of one eye away from that of the other resulting in 
diplopia [perception of two images].  Dorland's Illustrated 
Medical Dictionary 596 (27th ed. 1988).  Therefore, the 
service connected disability may be rated under the criteria 
of Diagnostic Codes 6090 and 6092 since the functions 
affected and symptomatology are analogous to diplopia due to 
limited muscle function.  38 C.F.R. §§ 4.20, 4.84a, 
Diagnostic Codes 6090, 6092 (1998).

The veteran claims that he has double vision.  The April 1996 
VA examination report indicates that the veteran complained 
of monocular diplopia in each eye.  However, the examiner 
indicated that this was not organically explainable.  The 
April 1998 VA examination report shows that the veteran had 
double vision even when one eye was occluded.  The diagnosis 
was alternating exotropia and diplopia on a nonorganic basis.  
The examiner went on to state: 

His symptoms of monocular diplopia cannot 
be explained on any rational basis 
secondary to the muscle surgery.  His 
diplopia fields are totally irrational 
and do not fit with any recognized 
organic descriptions.  If he truly had 
double vision secondary to his exotropia 
and his monocular diplopia in each eye 
individually, he should see four images 
at all times related to the lateral 
rectus recession.  He only sees two when 
he has both eyes open.  These findings 
are not consistent with organic disease 
of the extraocular muscles or of the 
visual system.  Therefore, the examiner 
must conclude that these are on the basis 
of his nonocular diagnosis.

While the veteran is competent to describe the symptoms that 
he experiences, as a lay person, he is no competent to offer 
an opinion as to their causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence is 
required.  Competent medical evidence, particularly the April 
1998 VA examination report, indicates that the veteran's 
diplopia complaints were not due to the residuals of the 
muscle recession and were not consistent with disease of the 
extraocular muscles.  Therefore, while the veteran has 
complaints of diplopia due to exotropia and recession of the 
rectus muscles, competent medical evidence indicates that the 
diplopia complaints were due to causes other than impaired 
muscle function.  The April 1996 VA examination report 
indicates that the veteran's vision problems were likely due 
to his mental problems for which service connection has been 
denied.  Manifestations that are not the result of service 
connected disability may not be used in establishing the 
service connected evaluation.  Accordingly, the veteran's 
diplopia complaints cannot be the basis for consideration of 
an increase in the disability rating for the residuals of the 
bilateral recession of the lateral rectus muscles for 
alternating exotropia.  38 C.F.R. §§ 4.14, 4.77 (1998).

As shown above, the veteran's visual complaints are due to 
causes that are not service connected.  The veteran has not 
met his burden of proof with regard to showing that his 
visual problems are due to the residuals of the bilateral 
recession of the lateral rectus muscles for alternating 
exotropia.  Rather, the evidence shows his visual problems 
are due to causes that are not service connected.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for the 
residuals of bilateral recession of the lateral rectus 
muscles for alternating exotropia.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.77, 4.84a, 
Diagnostic Codes 6061 to 6079, 6090, 6092 (1998).

Hypertension

In a rating decision in June 1977, service connection for 
"hypertension, essential, mild" was granted with a 10 
percent disability rating assigned.  The 10 percent 
disability rating has remained in effect since that time.  

Under the provisions of Diagnostic Code 7101, entitled 
"Hypertensive vascular disease (essential arterial 
hypertension)," a 10 percent rating is warranted where the 
diastolic pressure is predominantly 100 or more and a 20 
percent disability rating is warranted where there the 
diastolic pressure is predominantly 110 or more with definite 
symptoms.  Additionally, a 40 percent disability rating is 
warranted where the diastolic pressure is predominantly 120 
or more with moderately severe symptoms and a 60 percent 
rating is warranted when the diastolic pressure is 
predominantly 130 or more with severe symptoms.  When 
continuous medication is shown necessary for the control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).

In December 1997, new rating criteria for the cardiovascular 
system were promulgated.  62 Fed.Reg. 65,207 (1997).  Under 
the criteria of Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), where the diastolic pressure is predominantly 
130 or more, a 60 percent rating is warranted.  Where the 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  With diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
a 20 percent rating is warranted.  With diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control, a 10 percent rating is warranted.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

As noted, the rating criteria for the cardiovascular system 
were revised.  The veteran is entitled to have his claim 
considered under the old and new criteria, and have the 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA clinical records, dated from May 1995 to August 1997, note 
systolic blood pressure values that ranged from a low of 128 
on the March 1997 VA examination report to a high of 194 on a 
January 1996 clinical record.  Diastolic values ranged from a 
low of 60 on March 1997 and July 1997 clinical records to a 
single high value of 100 on an August 28, 1997 record.  VA 
medical records, dated from 1995 through 1997, note that the 
veteran was prescribed quinapril [an angiotensin-converting 
enzyme (ACE) inhibitor anti-hypertensive medication].  Since 
there was only a single diastolic blood pressure value of 
100, the predominant diastolic blood pressures were less than 
100.  However, the records do show that the veteran was on 
continuous medication for the control of his hypertension.  
This is consistent with the currently assigned 10 percent 
disability rating under both the old and new rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

There were no diastolic blood pressure values greater than 
100 and the greatest systolic value was 194.  Additionally, 
the April 1996 VA examination report indicates that the 
electrocardiogram [EKG] was normal and there were no other 
cardiovascular abnormalities noted.  While the veteran 
asserted that he had spells of chest pain and heat sensation 
due to his hypertension, the examination report indicates 
that these were unexplained and thus not due to the 
hypertension.  The examination report further indicates that 
the veteran's blood pressure appeared stable on medication.  
The veteran was also hospitalized for hypertension in August 
1997, however, there were no cardiovascular abnormalities 
noted and an August 1997 VA clinical records that was 
subsequent to the hospitalization shows the greatest 
diastolic blood pressure value of 100.  Since the diastolic 
values were all less than 110, the systolic values were all 
less than 200, and there were no other symptoms related by 
competent medical evidence to hypertension, a rating greater 
than the currently assigned 10 percent is not warranted.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for 
hypertension under both the old and new criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996); 38 C.F.R. §§ 4.7, 4.14, 4.104, 
Diagnostic Code 7101 (1998).

Special monthly compensation based on 
the need for aid and attendance

The veteran has made a claim for entitlement to special 
monthly compensation due to the need for aid and attendance.  
In the substantive appeal, the veteran and his representative 
indicated that he should receive special monthly compensation 
for aid and attendance due to his service connected 
disabilities and other disabling conditions.  At the hearing 
before a member of the Board, the representative indicated 
that special monthly compensation due to the need for aid and 
attendance was being sought on any basis.  Since the veteran 
has vision problems and is service connected for the 
residuals of surgery of extrinsic eye muscles, the Board 
construes the claim for special monthly compensation due to 
the need for aid and attendance as being under the provision 
of 38 U.S.C.A. § 1114(l), (m) (West 1991).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for service connected anatomical loss or 
loss of use of both feet, one hand and one foot, blindness in 
both eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  The requirements for the need 
for aid and attendance and being permanently bedridden will 
be made under the criteria of 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. § 3.350(b) 
(1998).

Special monthly compensation provided by 38 U.S.C. 1114(m) is 
payable for service connected conditions including blindness 
in both eyes leaving the veteran so helpless as to be in need 
of regular aid and attendance.  The requirement is met with 
blindness in both eyes having only light perception or 
blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance.  With visual acuity 
5/200 or less or the vision field reduced to 5 degrees 
concentric contraction in both eyes, entitlement on account 
of need for regular aid and attendance will be determined on 
the facts in the individual case.  38 U.S.C.A. § 1114(m) 
(West 1991); 38 C.F.R. § 3.350(c) (1998).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).

The veteran and his representative claim that the service 
connected disabilities and other disabling conditions 
including incompetency entitle the veteran to special monthly 
compensation due to requiring aid and attendance.  However, 
the provisions of 38 U.S.C.A. § 1114(l), (m) (West 1991) 
require that the disabilities that give rise to entitlement 
to special monthly compensation be service connected.  It is 
noted that the veteran has schizophrenia and service 
connection for a psychiatric disorder has been specifically 
denied.  The veteran has also been determined to be 
incompetent due to his psychiatric problems.  Therefore, the 
veteran's psychiatric problems cannot be considered in 
assessing whether he is entitled to special monthly 
compensation benefits.  38 U.S.C.A. § 1114(l), (m) (West 
1991); See 38 C.F.R. § 4.14 (1998).

The veteran is service connected for the bilateral recession 
of the lateral rectus muscles for alternating exotropia which 
is rated as a 30 percent disability.  The April 1996 VA 
examination report indicates that the visual acuity was 
variable and probably related to his mental disorder.  The 
report further notes that the veteran's visual fields were 
constricted but this was also probably due to psychiatric 
causes.  The examination report notes that no obvious organic 
cause for impaired sight could be seen.  Additionally, the 
April 1998 VA examination report notes that there should be 
no reason for the veteran to complain of decreased vision 
from the lateral rectus muscle surgery.  The examiner 
indicated that the veteran's diplopia complaints were totally 
irrational and not consistent with organic disease of the 
extraocular muscles or the visual system.  This competent 
medical evidence shows that the veteran's vision problems are 
not related to the service connected bilateral recession of 
the lateral rectus muscles and thus cannot be considered in 
determining whether he is entitled to special monthly 
compensation.  38 C.F.R. § 4.14 (1998).

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(l), (m) (West 1991) may be 
available due to the veteran being blind in both eyes.  
However, as noted above, the veteran's vision problems, 
including decreased visual acuity and constricted visual 
fields, are not part of his service connected disability and 
cannot be used to in determining his entitlement to special 
monthly compensation.  38 U.S.C.A. § 1114(l), (m) (West 
1991); 38 C.F.R. §§ 3.350(b)(2), (c)(1), (c)(3), 4.14 (1998).

The veteran has also asserted that his head hurts due to his 
service connected hypertension.  However, as a lay person, 
the veteran's assertion is not probative and there is no 
competent medical evidence to support this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the report 
of an April 1996 VA examination indicates that spells of heat 
sensation over the face were unexplained.  Since there is no 
probative evidence which shows that the veteran's complaints 
of head pain were due to the service connected hypertension, 
he has not met his burden of proof.  Accordingly, the head 
pain complaints may not be considered in assessing his 
entitlement to special monthly compensation.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.14 (1998).

Special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(l) (West 1991) is also available where the 
service connected disabilities cause the veteran to require 
the regular aid and attendance of another person.  Testimony 
was presented that the veteran's clothes were put out for him 
because of the way his head felt and his vision problems.  
However, this does not constitute being unable to dress or 
undress.  Additionally, while testimony was presented that 
the veteran didn't cook for himself, he indicated that he 
could feed himself.  He also testified before the hearing 
officer that he did not stay in bed.  At the hearing before 
the member of the Board, the veteran indicated that he 
sometimes couldn't make it to the bathroom.  This does not 
constitute being unable to attend to the wants of nature.  
Testimony was also presented that the veteran required 
assistance to take medications and shaving due to vision 
impairment and forgetfulness, and at the hearing before the 
hearing officer, the veteran's spouse testified that she ran 
the veteran's bath water for him.  

Based on the hearing testimony, the assertion in essence is 
that the veteran requires aid and attendance due to vision 
and psychiatric problems.  However, as noted above, the 
veteran's vision and psychiatric problems are not service 
connected or are not part of a service connected disability, 
and thus may not be considered in determining entitlement to 
special monthly compensation.  Since the veteran's visual and 
psychiatric problems are not service connected or related to 
a service connected disability, he does not meet the 
requirements for entitlement to the regular aid and 
attendance of another person due to service connected 
disabilities.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a), 4.14 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and 
attendance.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350(b), (c), 3.352(a), 4.14 (1998).


ORDER

1.  An increased disability rating for the post operative 
residuals of a bilateral recession of the lateral rectus 
muscle for alternating exotropia is denied.
2.  An increased disability rating for hypertension is 
denied.
3.  Entitlement to special monthly compensation based on the 
need for aid and attendance is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 6 -


- 14 -


